DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wolfberg, US 2004/0221433 A1.  Wolfberg discloses a shoelace retainer for use with a shoelace coupled to a shoe, the shoelace retainer comprising: a base (26) defining a channel (28) for receiving a shoelace of a shoe therein to thereby couple the shoelace retainer to the shoe; a body (14, 15) disposed generally above the base and defining first channel (at 22) and a second channel (right side of body opposite the first channel) for receiving portions of the shoelace therein, while the shoelace is coupled to the shoe; and a mount (cylindrical portion 15) disposed on the body and at least partly defining the first and second channels.  The annotated figure on the subsequent page shows a more detailed mapping between the claims and the corresponding elements in Wolfberg.

    PNG
    media_image1.png
    1197
    785
    media_image1.png
    Greyscale

Regarding claims 12-15, Wolfberg, under a slightly different interpretation, discloses the claimed limitations as shown in the annotated drawing.

    PNG
    media_image2.png
    1197
    785
    media_image2.png
    Greyscale


.

    PNG
    media_image3.png
    1159
    706
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 16 is allowed.
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.
Regarding to claim 1, the applicant argues that Wolfberg fails to disclose the channel defined by the base extends at least partly under the body.  However, Wolfberg does disclose the channel at least partly under the body when the retainer is oriented in an in use position on the upper of a boot.  
As can be seen in Wolfberg’s figure, the channel in the base extends at least partly under the body of the retainer.  Therefore, Wolfberg anticipates the newly added limitation.

    PNG
    media_image4.png
    683
    717
    media_image4.png
    Greyscale

.

    PNG
    media_image3.png
    1159
    706
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677